       Case: 1:19-cr-00705-SO Doc #: 18 Filed: 04/30/20 1 of 2. PageID #: 124




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                    :       CASE NO. 1:19CR705
                                             :
               Plaintiff,                    :
                                             :       JUDGE SOLOMON OLIVER, JR.
       vs.                                   :
                                             :
                                             :
AARON GAGE,                                  :       DEFENDANT’S MOTION FOR
                                             :       VIRTUAL HOME INSPECTION
               Defendant.                    :       AND SECOND REQUEST FOR
                                             :       EMERGENCY HEARING
                                             :


       Defendant Aaron Gage, through counsel respectfully moves this Honorable Court for an

Order requiring U.S. Pretrial and Probation Office to conduct a virtual home inspection on Mr.

Gage’s proposed residence. On April 24, 2020, Mr. Gage filed a Motion for Bond and Emergency

Intervention by the Court. (Dkt. 16). On April 27, 2020, Mr. Gage filed a Supplement to his

motion. (Dkt. 17).

       The proposed address has been evaluated for suitability by the undersigned and will be

provided to Pretrial Services upon request. Mr. Gage makes this request so the Court may consider

the home’s suitability in comparison to considering COVID 19’s infestation at NEOCC.

       NEOCC has been declared a public safety hazard to those held and working in the facility

and to the surrounding community. Mr. Gage is at reduced risk if released pursuant to 19 U.S.C.

§ 3142(i) according to his Pleading and Expert Report. Mr. Gage is 3 to 4 times more likely to face
      Case: 1:19-cr-00705-SO Doc #: 18 Filed: 04/30/20 2 of 2. PageID #: 125



serious and irreversible medical consequences. Mr. Gage is at risk of death. (Report at 14). Given

these circumstances Mr. Gage asks for an immediate hearing.

       Mr. Gage has asked to temporarily release him on home confinement and states again that

his Motion presents an immediate danger and he therefore requests, again, that this Court schedule

a hearing as requested ex post haste so it may address the emergency that has developed at

NEOCC.



                                             Respectfully submitted,


                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar: 0051928


                                             /s/ Carlos Warner
                                             CARLOS WARNER
                                             Assistant Federal Public Defender
                                             Ohio Bar: 0068736
                                             Akron Centre Plaza
                                             50 S. Main St., Suite 700
                                             Akron, OH 44308
                                             Phone: (330) 375-5739 Fax: (330) 375-5738
                                             E-Mail: carlos_warner@fd.org




                                                2
